The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 06/09/2022.
4.	Claims 1, 3-4, 6, 8, and 10 are currently pending.
5.	Claim 1 has been amended.
6.	Claims 2, 5, 7, 9, and 11 have been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda (US 2010/0220081) in view of Fink (US 2006/0213617), Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and Kugo et al (US 6,007,673).
Regarding claim 1:
Yatsuda teaches a plasma etching apparatus (plasma etching apparatus) [fig 1 & 0028] comprising: a chamber (chamber, 10) [fig 1 & 0029]; a gas supply (66) [fig 1 & 0037, 0060]; a support pedestal (14/16/18) configured to support a substrate (W), the support pedestal (14/16/18) including a lower electrode (susceptor, 16) [fig 1 & 0030-0031]; an upper electrode (upper electrode, 34) including a structure (electrode plate, 36) and an electrically conductive support (electrode support, 38, made of a conductive material), the structure (36) being disposed inside the chamber (20) and situated opposite the support pedestal (14/16/18), the electrically conductive support (38) being configured to support the structure (36) [fig 1 & 0036]; a plasma generator (48) configured to generate a radio-frequency electric field between the upper electrode and the lower electrode to generate a plasma inside the chamber (applies a high frequency power for plasma generation) [fig 1 & 0049]; a power supply (50) coupled to the electrically conductive support (38) and configured to apply voltage to the structure (34) via the electrically conductive support (38) [fig 1 & 0038]; and a controller (controller, 100) [fig 1 & 0046], wherein the structure (36) includes: an electrode plate (electrode plate, 36) made of a silicon-containing compound (made of a silicon containing material) to which voltage is applied through the electrically conductive support (38), the electrode plate (36) having a surface (bottom of 36) exposed to an inner space of the chamber (10) [fig 1 & 0036].
Yatsuda does not specifically disclose the structure includes: an annular member disposed around the electrode plate and made of a silicon-containing compound, the annular member having a surface exposed to the inner space.
Fink teaches the structure (24/65) includes: an annular member (shield ring, 65) disposed around the electrode plate (24) and made of a silicon-containing compound (process-compatible material, wherein quartz is disclosed as a process compatible material), the annular member (65) having a surface (bottom of 65) exposed to the inner space (12) [fig 2 & 0038-0039].
Yatsuda and Fink are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the structure of Yatsuda to further include an annular member, as in Fink, to protect chamber structures from plasma and process gases [Fink – 0039].
Yatsuda modified by Fink does not specifically teach the surface of the electrode plate having a first surface finish; and the surface of the annular member having a second surface finish, wherein the first surface finish is greater than the second surface finish. 
Wilson teaches the surface of an electrode plate (first side 202 of 108) having a first surface finish (first surface finish) [fig 2-3 & 0023-0024, 0028]; and the surface of an annular member (second side 204 of 114) having a second surface finish (second surface finish), wherein the first surface finish is greater the second surface finish (second surface finish that is different from the first surface finish - It is noted that “greater than” is rendered obvious and encompassed by the different surface finishes of the prior art because “different” may only be (i) greater than, or (ii) less than) [fig 2-3 & 0023-0024, 0028].
	Modified Yatsuda and Wilson are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrode plate and the annular member of modified Yatsuda to have a first surface finish and to have a second surface finish greater than the first surface finish, respectively, as in Wilson, to allow for the control of the substrate temperature, and in turn film uniformity, by controlling the amount of heat reflected toward the surface of the substrate from the surface of the electrode plate and surface of the annular member [Wilson – 0028].
	Yatsuda modified by Fink and Wilson does not specifically disclose the surface finish being a roughness.
	Romero teaches surface finish (bottom surface 414 may be modified by surface treatment) being a roughness (be roughened or anodized) [0043-0045, 0047].
Modified Yatsuda and Romero are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second surface finishes of modified Yatsuda to be roughness, as in Romero, because such is a suitable surface finish controlling the amount of heat reflected toward the surface of the substrate [Romero – 0044, 0047].
Yatsuda modified by Fink, Wilson, and Romero does not specifically disclose the first roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 4.5 micrometers and less than or equal to 8.0 micrometers, and the second roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 1.0 micrometers and less than or equal to 2.5 micrometers.
Kugo teaches a roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 4.5 micrometers and less than or equal to 8.0 micrometers (average surface roughness Ra is made to be 0.2 to 5 µm) [fig 1, 8 & col 3, lines 15-17], and a roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 1.0 micrometers and less than or equal to 2.5 micrometers (average surface roughness Ra is made to be 0.2 to 5 µm) [fig 1, 8 & col 3, lines 15-17].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Yatsuda and Kugo are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first roughness and second roughness of modified Yatsuda to fall within the range disclosed by Kugo to enhance the adhesion of the products in order to maintain the chamber in a stable manner without conducting intensive cleaning [Kugo – col 3, lines 28-42].
The claim limitations “so that the surface of the electrode plate is to be etched by the process gas and sputtered by the ions of the noble gas” and “so that the surface of the annular member is to be etched by the process gas” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Finally, the claim limitations “configured to supply a process gas and a noble gas to the chamber, the process gas and the noble gas being for etching silicon-containing compounds”, “configured to generate a radio-frequency electric field between the upper electrode and the lower electrode to generate a plasma inside the chamber”, “configured to apply voltage to the structure via the electrically conductive support so that the structure attracts ions of the noble gas inside the chamber; and “wherein the controller causes the gas supply to supply the process gas and the noble gas to the chamber, and causes the plasma generator to generate a plasma of the process gas and a plasma of the noble gas inside the chamber, thereby causing the ions of the noble gas contained in the plasma of the noble gas to sputter the electrode plate of the structure and causing the plasma of the process gas to etch the substrate and the structure” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 10:
	Yatsuda does not specifically teach the electrode plate and the annular member are made of quartz.
Fink teaches the electrode plate (face plate, 24) and the annular member (shield ring, 65) are made of quartz (process-compatible material, wherein quartz is disclosed as a process compatible material) [Fink - fig 2 & 0030, 0039]. 
Yatsuda and Fink are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the structure of Yatsuda to further include an annular member, as in Fink, to protect chamber structures from plasma and process gases [Fink – 0039]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date modify the electrode plate and annular member of the modified structure to be made of quartz, as in Fink, because quartz is disclosed to be a process compatible material [Fink – 0039].
10.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda (US 2010/0220081) in view of Fink (US 2006/0213617), Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and Kugo et al (US 6,007,673) as applied to claims 1 and 10 above, and further in view of Dhindsa et al (US 6,824,627).
The limitations of claims 1 and 10 have been set forth above.
Regarding claims 3-4:
	Modified Yatsuda teaches the surface of the electrode plate (36) exposed to the inner space includes a first portion (inner circumferential portion of 36) and a second portion (outer circumferential portion of 36) [Yatsuda - fig 1 & 0036], and wherein within a range of the first roughness, a roughness of the second portion is greater than a roughness of the first portion. (more than one ring may be disposed along an outer periphery of the faceplate 108 and the second side of each ring has a surface finish that is different than each other [Wilson - fig 2-3 & 0023-0024, 0028, 0030-0031], wherein the surface treatment may be roughened [Romero - 0043-0045, 0047]). It is noted that “greater than” is rendered obvious and encompassed by the different surface finishes of the prior art because “different” may only be (i) greater than, or (ii) less than.
	Modified Yatsuda does not specifically disclose the first portion being a flat face and the second portion being a tapered face; and wherein the electrode plate is divided into a first electrode plate having the flat face exposed to the inner space and a second electrode plate having the tapered face exposed to the inner space, the second electrode plate being situated around the first electrode plate. 
	Dhindsa teaches a first portion (20) being a flat face (see fig 2A) and a second portion (21) being a tapered face (see fig 2A) [fig 2A & col 6, lines 3-14 and col 8, lines 3-23]; and wherein the electrode plate (20/21) is divided into a first electrode plate (20) having the flat face (substantially planar) exposed to the inner space and a second electrode plate (21) having the tapered face (step) exposed to the inner space, the second electrode plate being situated around the first electrode plate (21 extends at least partially around the central portion of the electrode) [fig 2A & col 3, lines 13-24, col 6, lines 3-14, and col 8, lines 3-23].
Modified Yatsuda and Dhindsa are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrode plate of modified Yatsuda to be divided into a first electrode plate and a second electrode plate having a tapered face, as in Dhindsa, to enhance the density of the plasma formed adjacent the exposed surface of the electrode [Dhindsa - col 3, lines 13-24].
11.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda (US 2010/0220081) in view of Fink (US 2006/0213617), Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and Kugo et al (US 6,007,673) as applied to claims 1 and 10 above, and further in view of Akiyama (US 2002/0020357).
The limitations of claims 1 and 10 have been set forth above.
Regarding claims 6 and 8:
	Modified Yatsuda does not specifically disclose the first roughness is defined by a maximum height Rz that is greater than or equal to 25.0 micrometers and less than or equal to 50.0 micrometers; and the second roughness is defined by a maximum height Rz that is greater than or equal to 10.0 micrometers and less than or equal to 15.0 micrometers.
	Akiyama teaches a roughness is defined by a maximum height Rz that is greater than or equal to 25.0 micrometers and less than or equal to 50.0 micrometers (surface roughness Rz of 5 µm to 200 µm) [0090]; and a roughness is defined by a maximum height Rz that is greater than or equal to 10.0 micrometers and less than or equal to 15.0 micrometers (surface roughness Rz of 5 µm to 200 µm) [0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Yatsuda and Akiyama are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first roughness and second roughness of modified Yatsuda to fall within the range disclosed by Akiyama to prevent a film deposited thereon from being peeled [Akiyama – 0089].

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 06/09/2022, with respect to the rejection of claim(s) 1, 3-8, and 10 under 35 USC 112(b) have been fully considered and are persuasive. The rejection of claim(s) 1, 3-8, and 10 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 1.
13.	Applicant's arguments, see Remarks, filed 06/09/2022, with respect to the rejection of claim(s) 1, 3-8, and 10 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that the roughness of Kuga achieves a different purpose than Wilson and Romero. Thus, there is no basis to adjust the first surface finish/roughness of Wilson/Romero. 
In response, examiner agrees that the roughness achieves a different purpose. However, as set forth above, one of ordinary skill in the art would select a surface finish/roughness within the range disclosed in Kugo to achieve the additional advantage of enhancing the adhesion of the products in order to maintain the chamber in a stable manner without conducting intensive cleaning [Kugo – col 3, lines 28-42]. The purposes are NOT mutually exclusive. 
	Applicant argues that the roughness of Kuga is formed on a surface of a different material (quartz) than that of Wilson/Romero. Thus, it would not be obvious to combine the references.
	In response, examiner disagrees. Wilson/Romero are not relied upon to teach any specific material. Nevertheless, Wilson teaches that the ring and faceplate may be made of process compatible materials [0027]. Fink teaches that quartz is a process compatible material [0039].
	Furthermore, the material of the modified structure is quartz [Fink – 0030, 0039]. Thus, it would be obvious to modify a roughened quartz structure with the roughness range of quartz disclosed in Kuga to enhance the adhesion of the products in order to maintain the chamber in a stable manner without conducting intensive cleaning [Kugo – col 3, lines 28-42].

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718